Opinion issued July 1, 2021




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00738-CV
                             ———————————
           QUY NGUYEN AND THUY-VAN NGUYEN, Appellants
                                           V.
                    CHAU M. LE AND THUY LE, Appellees


                     On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Case No. 2018-55767


                           MEMORANDUM OPINION

      Appellants, Quy Nguyen and Thuy-Van Nguyen, have failed to timely file a

brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing

failure of appellant to file brief). After being notified that this appeal was subject to

dismissal, appellants did not respond. See TEX. R. APP. P. 42.3(b) (allowing
involuntary dismissal of case). Accordingly, we dismiss the appeal for want of

prosecution for failure to timely file a brief. We dismiss any pending motions as

moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                        2